DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
Specifically, it is not necessary for Kiyotaki to teach of the fixed air portion. The Examiner states 
in the  Office Action mailed on 04/27/2022 that the fixed air portion is taught by Jeong (see rejection of claim 1, wherein the air blowing part is formed with a fixed air blowing portion that includes a first air blowing opening for blowing air toward a specific side of the decorative panel (Fig. 2, vane 20 opens to a fixed position, see claim interpretation above)). Kiyotaki is utilized solely to teach of the features that are not taught in Jeong those being the movable air blowing portion. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the movable portions ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As a result, the rejection of claim 1 stands. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the same limitations in lines 8-10 of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (EP 3187793 A1) in view of Kiyotaki (JP H0762556 B2).
Regarding claim 1, Jeong teaches of a ceiling-embedded air conditioner (¶ [0002]), comprising:
a box-shaped main unit that includes an air blower and a heat exchanger and is disposed in a
ceiling back space (¶ [0038]; Fig. 1, body 100); and
a decorative panel that is attached to a bottom surface of the main unit so as to be included in a
part of a ceiling surface (Figs. 1 and 2, discharge unit 200), the decorative panel being provided with an
air suction part disposed on an air suction side of the air blower (Fig. 2, intake grille 30) and an 
air blowing part disposed on an air sending side of the air blower (Fig. 2, vane 20), wherein the air blowing part is formed with a fixed air blowing portion that includes a first air blowing opening for blowing air toward a specific side of the decorative panel (Fig. 2, vane 20 opens to a fixed position, see claim interpretation above).
Jeong fails to teach of a movable air blowing portions that include a second air blowing opening and are disposed on both sides of the fixed air blowing portion, the movable air blowing portion is
rotatable within a predetermined angle range about an axis orthogonal to a panel surface of the decorative panel or the ceiling surface, and the second air blowing opening is directed in a predetermined direction between a first position facing a specific side of the decorative panel and a second position facing another side adjacent to the specific side by the rotation of the movable air blowing portion.
Kiyotaki teaches of a movable air blowing portions that include a second air blowing opening
and are disposed on both sides of the fixed air blowing portion (Fig. 7, see outlets 6 on both sides of the unit), the movable air blowing portion is rotatable within a predetermined angle range about an axis orthogonal to a panel surface of the decorative panel or the ceiling surface (¶ [0007], the blower device C is provided so as to be rotatable in the horizontal direction), and the second air blowing opening is directed in a predetermined direction between a first position facing a specific side of the decorative panel and a second position facing another side adjacent to the specific side by the rotation of the movable air blowing portion (¶ [0006], lines 58-63, blowing device C is capable of being rotated to any side including the one adjacent to its first position).
Specifically, the combination the examiner has in mind is to place both rotatable blower devices
of Kiyotaki on either side of the vane taught by Jeong so as to have the two components aligned through their centers.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Kiyotaki with Jeong to make the above combination. Doing so allows conditioned air to be blown directly to a required place within a large space (¶ [0005], blower device is provided integrally or rotatably to easily blow air to the required
place).
Regarding claim 2, Jeong as modified teaches of the ceiling-embedded air conditioner of claim 1, and Jeong as modified further teaches wherein the movable air blowing portion is rotatable within a predetermined angle range about an axis orthogonal to a panel surface of the decorative panel and the ceiling surface (¶ [0007], the blower device C is provided so as to be rotatable in the horizontal direction).
Regarding claim 3, Jeong as modified teaches of the ceiling-embedded air conditioner of claim 1, and Jeong as modified further teaches wherein the decorative panel is a rectangle having a pair of long sides facing front and rear and a pair of short sides facing left and right (Jeong, Fig. 2, see rectangular shape of base panel 10), wherein the air suction part is disposed on the rear long side (Jeong, air intake grill 30 is on the rear long side of base panel 10) and the air blowing portion is disposed on the front long side (Jeong, Fig. 2, vane 20 on the front long side of base panel 10), and wherein the specific side of the decorative panel is the front long side of the rectangle; and by rotating the movable air blowing portions, the second air blowing opening is directed in a predetermined direction between a first position facing the front long side of the decorative panel and a second position facing the short side adjacent to the front long side (Kiyotaki, ¶ [0006], lines 58-63, blowing device C is capable of being rotated to any side including the one adjacent to its first position therefore the blowing device is capable of being directed towards the front long side and the short side adjacent to the front long side).
Regarding claim 4, Jeong as modified teaches of the ceiling-embedded air conditioner of claim 1, wherein the first air blowing opening is aligned linearly with the second air blowing opening at a position of the second air blowing opening rotated to face the specific side of the decorative panel (Kiyotaki, Fig. 7, the air blowing device C would be aligned linearly with the air outlet of Jeong regardless of the orientation in which it blows as the air blowing device C is positioned on either side of the vane 20 of Jeong, see rejection of claim 1 above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762